Title: To James Madison from William Thornton, 9 May 1808
From: Thornton, William
To: Madison, James



Dear Sir
City of Washington May 9th: 1808

From the fine Weather that has succeeded the late rain I am in hopes you & the Ladies, have had an agreeable Journey.
I meant to have sent down the mare, if John had returned in a reasonable time with her, but he came back about 2 o’Clock, without having seen her: I learnt however yesterday that she had returned to the Farm; where we meant to have spent the Day, but I felt too unwell to ride, and am yet in great pain.
I take the liberty of inclosing a few Lines to Colonel Howard; and if he should take the Clifden Filly, which you have been so good as to permit, on my Account, I shall leave the Compensation I am to make to you entirely to yourself, and I beg you to accept my sincere thanks for the friendly manner in which you have endeavoured to accommodate me, in my Arrangement with Coll. Howard.  If the Filly were to be halter-broke so that she would lead it would be all that the Colonel would require.  Perhaps shoes may be necessary.
I received an open letter for you, inclosed in one of mine from Genl. Steele, recommending his Son-in-law (by marriage with his late Daughter) to a Commission in the Army, and requesting the Favour of you to lay his Letter before the President.  Knowing that it would of course be referr’d to the Secy: of War, I thought, to prevent a loss of time, it would be best to shew him the Letter, which I accordingly did this morning, & he informed me that there would only be one Field Officer appointed in the State of No. Carola. & that the Appointment was already made.  I find the Post does not go till Saturday for Salisbury, at which time I shall write to Genl Steele & give him this Information.  I send the Letter to you, which I received, thinking it may be of some future Consequence to the Parties to be preserved in the remembrance of Persons high in Office.  My Family join me in every good wish for the Health & happiness of your excellent Lady & self.  I am, dear Sir, very sincerely, & respectfully yrs. &c

William Thornton

